DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 21 recite “a five-wavy-layer structure”.  However, it is unclear how the term “five-wavy-layer” is meant to modify the “structure” of claims 14 and 21.  For example, while the claims recite the number “five”, the figures only show waves of the capacitor in groups of four. (See at least FIG. 11)  In other words, the term “wavy-five-layer structure” is unclear as to how one should limit the structure.
Therefore, claims 14 and 21 are rejected under 35 USC 112(b), and claims 15-20 and 22-25 are rejected for at least their dependencies.
For the purposes of examination, any structure with a bend or curve will be considered to meet the limitations of “wavy-five-layer structure.”
In addition, claims 18 and 25 recite “a plurality of curved portions regularly arranged in two parallel straight rows.” However, it is unclear how something can be both “curved” and “straight”.  Appropriate correction is required.  For the purposes of examination, claims 18 and 25 will be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 20110124176 A1, hereinafter Lim).
With regards to claim 14, Lim discloses a crown capacitor (FIGS 16 and 27) comprising: 
a first supporting layer; (right-most seed stopper 140 and etch stop layer 130)
a second supporting layer; (left-most seed stopper 140 and etch stop layer 130)
a first electrode layer (lower electrode 175/177) at least partially in contact with the first and second supporting layers; (See FIG. 16) 
3a dielectric layer (dielectric layer 185) disposed on two opposite surfaces of the first electrode layer and at least partially in contact with the first and second supporting layers; (See FIG. 16) and 
a second electrode layer (upper electrode 195) disposed in contact with the dielectric layer and at two opposite sides of the first electrode layer; (See FIG. 16) and 
at least one five-wavy-layer structure (wavy curves of electrodes 175/177 and 195, and the dielectric 185) formed between the first and second supporting layers, wherein the five-wavy-layer structure comprises a portion of the first electrode layer disposed between two portions of the 

With regards to claim 15, Lim discloses the crown capacitor of claim 14, wherein the first electrode layer and the dielectric layer collectively wrap a portion of the second supporting layer.  (See FIG. 16 and 27, showing the wrapping) 

With regards to claim 16, Lim discloses the crown capacitor of claim 14, wherein the first and second electrode layers comprise titanium nitride.  (Paragraph [0020]: “In example embodiments, the lower electrode may be formed using copper (Cu)…titanium nitride (TiNx),…”)

With regards to claim 17, Lim discloses the crown capacitor of claim 14, wherein the first and second supporting layers comprise silicon nitride. (Paragraph [0053]: “The etch stop layer 130 may be formed by a deposition process such as a CVD process, a PVD process, an ALD process, etc., using silicon nitride.”)

With regards to claim 18, Lim discloses the crown capacitor of claim 14, wherein the five-wavy-layer structure comprises a plurality of curved portions regularly arranged in two parallel straight rows. (See FIG. 27, showing multiple curved portions arranged in rows) 
  
With regards to claim 19, Lim discloses the crown capacitor of claim 14, wherein the at least one five-wavy-layer structure comprises a plurality of curved portions arranged in two rows.  (See FIG. 16 and 27, showing the at least the curved portions in two rows) 

With regards to claim 20, Lim discloses the crown capacitor of claim 14, wherein the five-wavy-layer structure comprises a plurality of curved portions arranged in two rows, the curved portions are symmetric with respect to the two rows. (See FIGS. 16 and 27, where the at least two curved portions of the electrodes and dielectric are symmetrical)

With regards to claim 21, Lim discloses a crown capacitor (FIGS 16 and 27) comprising: 
a first supporting layer; (right-most seed stopper 140 and etch stop layer 130)
a second supporting layer; (left-most seed stopper 140 and etch stop layer 130)
a first electrode layer (lower electrode 175/177) at least partially in contact with the first and second supporting layers; (See FIG. 16) 
3a dielectric layer (dielectric layer 185) disposed on two opposite surfaces of the first electrode layer and at least partially in contact with the first and second supporting layers; (See FIG. 16) and 
a second electrode layer (upper electrode 195) disposed in contact with the dielectric layer and at two opposite sides of the first electrode layer; (See FIG. 16) and 
at least one five-wavy-layer structure (wavy curves of electrodes 175/177 and 195, and the dielectric 185) formed between the first and second supporting layers, wherein the five-wavy-layer structure comprises a portion of the first electrode layer disposed between two portions of the dielectric layer and disposed between two portions of the second electrode layer.  (See FIG. 16, showing the wavy structures of electrodes and dielectric) 
wherein the at least one five- wavy-layer structure comprises a first row of multiple five-wavy-layer curved portions (left half of layers 377/375, 385, 395) higher than the first supporting layer and lower than the second supporting layer (see FIG. 16, where a bottom curved portion of the left half  is lower than a top of the support 140, and a top curve of the left half is higher than a top of the support 140) and a 4second row of multiple five-wavy-layer curved portions (right half of layers 377/375, 385, 

With regards to claim 22, Lim discloses the crown capacitor of claim 21, wherein the first electrode layer and the dielectric layer collectively wrap a portion of the second supporting layer.  (See FIG. 16 and 27, showing the wrapping)

With regards to claim 23, Lim discloses the crown capacitor of claim 21, wherein the first and second electrode layers comprise titanium nitride.  (Paragraph [0020]: “In example embodiments, the lower electrode may be formed using copper (Cu)…titanium nitride (TiNx),…”)

With regards to claim 24, Lim discloses the crown capacitor of claim 21, wherein the first and second supporting layers comprise silicon nitride.  (Paragraph [0053]: “The etch stop layer 130 may be formed by a deposition process such as a CVD process, a PVD process, an ALD process, etc., using silicon nitride.”)

With regards to claim 25, Lim discloses the crown capacitor of claim 21, wherein the first and second rows of multiple five-wavy-layer curved portions are two parallel straight rows. (See FIG. 27, showing multiple curved portions arranged in rows)

Response to Arguments
Applicant’s arguments, filed 01/27/2022, with respect to the rejection(s) of claim(s) 14-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. (US 20110124176 A1, hereinafter Lim), in addition to a new 112(b) rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812